IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JAMES BARNES, JR.,
Plaintiff,

v. C.A. No. N19C-09-104 CLS

SERVICE TIRE TRUCK
CENTER, INC.,

Defendant.

Date Submitted: April 24, 2020
Date Decided: June 5, 2020

Upon Plaintiff James Barnes Jr.’s Motion for Partial Summary Judgment
Denied.

ORDER

Charles J. Brown, III, Esquire, Gellert Scali Busenkell & Brown, LLC, Wilmington,
Delaware, Attorney for Plaintiff.

Shane C. Heberling, Esquire, Elio Battista, Jr., Esquire, Parkowski, Guerke &
Swayze, P.A., Rehoboth Beach, Delaware, Attorneys for Defendant.

SCOTT, J.
Before the Court is Plaintiff James Barnes Jr.’s Motion for Partial Summary

Judgment on Wage Claim. For the following reasons, Plaintiffs motion is DENIED.

Background
Plaintiff James Barnes Jr. (“Plaintiff”) was hired by Defendant Service Tire
Truck Center, Inc. (‘“Defendant) for a three-year term of employment beginning on
March 12, 2018 and ending on March 11, 2021. Plaintiff was terminated in August
2019. Plaintiff has brought suit against Defendant alleging a violation of Delaware’s

Wage Payment and Collection Act and breach of contract.

Parties’ Assertions

Plaintiff moved for partial summary judgment on his wage claim. Plaintiff
contends that there is no dispute that Defendant improperly withheld $13,878 of
Plaintiff's wages. In response, Defendant argues that summary judgment is
inappropriate because there are genuine issues of material fact relating to Plaintiff's
wage claim. Defendant argues that the amount of unpaid wages and whether
Defendant improperly withheld these wages is still in dispute. Defendant further
contends that summary judgment is inappropriate at this time because the parties

have not completed discovery.

Standard of Review
Under Superior Court Rule of Civil Procedure 56, summary judgment is

proper when there is no genuine issue of material fact and the moving party is
2
entitled to judgment as a matter of law.! Summary judgment will not be granted if
material facts are in dispute or if “it seems desirable to inquire more thoroughly into
the facts to clarify the application of the law to the circumstances.”* This Court

considers all of the facts in a light most favorable to the non-moving party.?

Discussion

In a motion for summary judgment, the moving party bears the initial burden
of showing that there are no material issues of fact.* If the moving party makes this
showing, then the burden shifts to the nonmoving party to show that there are
material issues of fact.? In support of his motion for summary judgment, Plaintiff
submitted an affidavit from Plaintiff and an email from Defendant’s president,
Walter Dealtry, to Plaintiff. In the email, Mr. Dealtry stated: “Jamie, I heard we
didn’t pay you the ‘commission’ part of your income for the past 6 months. Per
Mary, we missed 15 payments of $1,538.46 to Jamie, totaling $23,076.90.
Plaintiffs affidavit explains that Mr. Dealtry later informed Plaintiff that he would

receive only $10,000 of his unpaid wages and the remaining balance would be

 

' Super. Ct. Civ. R. 56(c).

* Infante v. Horizon Servs., Inc., 2019 WL 3992101, at *1 (Del. Super. Aug. 23,
2019).

3 Td.

4 Moore v. Sizemore, 405 A.2d 679, 680 (Del. 1979).

> Id. at 681.

6 P].’s Mot. Partial Summ. J. Ex. B.
applied to a $40,000 debt that Defendant claimed was owed to it by Tire Truck
America Ltd.—a company with which Plaintiff was previously involved.’ In
response to Plaintiff's motion, Defendant submitted an affidavit from Mr. Dealtry
disputing that Defendant owed Plaintiff $13,878 in unpaid wages and disputing that
Defendant improperly withheld Plaintiff's wages.®

Plaintiff has not shown that there are no genuine issues of material fact.
Plaintiff provided the Court with Plaintiff's sworn version of events, which was then
rebutted by Defendant’s sworn version of events. Should the Court rule in Plaintiffs
favor, the Court would effectively be choosing Plaintiffs story over Defendant’s.
The Court will not make this choice. Summary judgment is not the appropriate
venue for determining witness credibility.’ The Court finds that there are genuine
issues of material fact regarding Plaintiff's wage claim; accordingly, summary

judgment on Plaintiff's wage claim is improper.

 

7 Pl.’s Mot. Partial Summ. J. Ex. D.
8 Def.’s Resp. Pl.’s Mot. Partial Summ. J. Aff.
° Cerberus Int’l, Ltd. v. Apollo Mgmt., L.P., 794 A.2d 1141, 1150 (Del. 2002) (“If
the matter depends to any material extent upon a determination of credibility,
summary judgment is inappropriate.”’).

4
Conclusion

For the forgoing reasons, Plaintiff's Motion for Partial Summary Judgment is

DENIED.

IT IS SO ORDERED.
LA)

The Honorable Calvin L. Scott, Jr.